Citation Nr: 0800264	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-03 535	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), 
dated in February 2003.  

The Board notes that veteran filed a claim of entitlement to 
service connection for a sleep disorder in November 1995.  
The claim was denied in a March 1996 rating decision.  The 
veteran filed a notice of disagreement in July 1996 and the 
RO issued a statement of the case in June 2002.  The veteran 
failed to perfect an appeal.  Consequently, the veteran's 
current claim (filed in January 2003) is an application to 
reopen a claim of entitlement to service connection for sleep 
apnea, as styled above.  

(The decision below includes an order reopening a previously 
denied claim of service connection.  The underlying claim of 
service connection for sleep apnea is addressed in the REMAND 
portion of the decision below.)


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
sleep disorder by way of a March 1996 rating decision.

2.  The evidence received since the March 1996 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for sleep apnea has been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for a sleep disorder in 
November 1995.  The claim was denied on the merits in March 
1996.  The veteran submitted a notice of disagreement in July 
1996.  The RO issued a statement of the case (SOC) in June 
2002 but the veteran failed to perfect an appeal and the 
November 1995 rating decision consequently became final.  See 
38 C.F.R. § 20.302, 20.1103 (2007).  As a result, service 
connection for sleep apnea may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the March 1996 denial 
included the veteran's service medical records (SMRs).  The 
SMRs revealed complaints of malaise and insomnia in February 
1985, drowsiness in May 1992, and chronic fatigue of unknown 
etiology in November 1994.  

The veteran filed an application to reopen the claim of 
entitlement to service connection for sleep apnea in January 
2003.  Evidence received since the March 1996 decision 
consists of treatment reports from Eisenhower Army Medical 
Center dated in December 1995, treatment reports from Hendry 
General Hospital dated in November 1995, unlabelled treatment 
reports dated from February 1997 to March 1997, private 
treatment reports from S. Wertheim, M.D., dated in May 1997, 
VA outpatient treatment reports dated from February 1996 to 
October 2007, treatment reports from Kaiser Permanente dated 
from August 2000 to July 2001, treatment reports from Decatur 
Clinic dated from January 1998 to March 1998, a statement 
from J. Anderson, M.D., dated in April 1998, a November 2000 
radiological consultation from Northside Hospital, treatment 
reports from Peachtree Orthopaedic Clinic, a January 2001 
polysomnogram report from the Sleep Disorders Center of 
Georgia, treatment reports from Beaufort Orthopaedic and 
Sports Medicine Center, treatment reports from M. Dean, M.D., 
dated from November 2003 to April 2005 and letters dated in 
December 2005 and March 2006, physical therapy reports from 
Carolina Sport Medicine dated from March 2005 to September 
2005, a September 2005 surgical report from the Surgery 
Center of Beaufort, VA examinations dated in December 1996, 
October 1997, August 1998, September 1998, November 1998, and 
the veteran's testimony from a Board hearing in October 2007.  

Because the evidence received since March 1996 denial was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The veteran's claim 
was denied previously because there was no evidence linking 
insomnia to service or treatment for insomnia following 
service.  Since the prior denial, private treatment reports 
from the Sleep Disorders Center of Georgia document a 
diagnosis of obstructive sleep apnea in January 2001 and 
treatment records from Kaiser Permanent and VA document 
treatment for such after the diagnosis.  Furthermore, the 
veteran testified in October 2007 that the symptoms of his 
sleep apnea began in the mid-1980s while he was in service 
and were consistent with his current symptoms.  Consequently, 
the Board concludes that this new information relates to 
unestablished facts, namely a current diagnosis and 
continuity of symptomatology since service.  In light of the 
veteran's contentions, it also raises a reasonable 
possibility of substantiating the underlying claim.  This 
claim is reopened.  


ORDER

The claim of entitlement to service connection for sleep 
apnea is reopened; to this limited extent, the appeal is 
granted.


REMAND

In view of the determination that the veteran's claim is 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.

The veteran has not been afforded a VA examination to assess 
the likelihood that his sleep apnea began in service.  In 
order to properly assess the veteran's claim, a VA 
examination should be accomplished.  This is especially 
required given the veteran's recitation of symptoms 
consistent with a sleep disorder starting as early as the 
mid-1980s.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for sleep apnea.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  Copies of 
VA outpatient treatment reports 
promulgated after October 2007 
should be sought, if any exist.  If 
any records are unavailable, a 
negative reply should be included in 
the claims file.

2.  After completion of the above 
action, the veteran should be 
afforded a VA examination to assess 
whether his sleep apnea is 
attributable to his military service 
including his in-service complaints 
of malaise and insomnia in February 
1985, drowsiness in May 1992, and 
chronic fatigue of unknown etiology 
in November 1994.  Any evaluation, 
study, or test deemed necessary by 
the examiner should be accomplished 
and any such results must be 
included in the examination report.  
The examiner is requested to, among 
other things, obtain a detailed 
history of the veteran's symptoms as 
observed by him and others since 
service, review the record, and 
provide an opinion as to the medical 
probabilities that the veteran 
currently suffers from sleep apnea 
that is traceable his military 
service.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the underlying issue of 
service connection for sleep apnea.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


